Case 1:19-cv-04087-MKB-RLM Document 33 Filed 09/16/19 Page 1 of 4 PageID #: 239

                                                                                                                                     Mayer Brown LLP
                                                                                                                                   1999 K Street, N.W.
                                                                                                                           Washington, DC 20006-1101
                                                                                                                              United States of America
 BY ECF                                                                                                                              T: +1 202 263 3000
                                                                                                                                     F: +1 202 263 3300
 September 16, 2019                                                                                                                       mayerbrown.com

 Honorable Margo K. Brodie                                                                                                         Andrew J. Pincus
 United States Courthouse                                                                                                                        Partner
 Eastern District of New York                                                                                                        T: +1 202 263 3220
                                                                                                                                     F: +1 202 263 5220
 225 Cadman Plaza East                                                                                                          apincus@mayerbrown.com
 Brooklyn, NY 11201

 Re: CHIP, RSA, et al. v. City of New York, et al., Docket No. 19-cv-04087:
     Response to September 6, 2019 Pre-Motion Letters

 Dear Judge Brodie:
         We write on behalf of Plaintiffs in response to the pre-motion letters submitted by the
 City Defendants and Commissioner Visnauskas. We also respond to the September 6, 2019 pre-
 motion letter submitted by N.Y. Tenants and Neighbors and Community Voices Heard
 (collectively “Putative Intervenors”). First, as explained below, Plaintiffs have stated claims for
 relief and will oppose Defendants’ motions to dismiss. Plaintiffs do not oppose a pre-motion
 conference on the proposed motions to dismiss, but if the only reason for such a conference is to
 set a motion schedule, Plaintiffs expect that, pursuant to our communications with Counsel for
 Defendants, the parties will be able to work together to set a proposed schedule for the Court’s
 consideration.1 Second, Plaintiffs do not oppose Putative Intervenors’ motion to intervene
 permissively, so long as their briefing schedule is coordinated with Defendants.

         Defendants’ Proposed Motions to Dismiss. Defendants and Putative Intervenors
 identify no legitimate basis for dismissing Plaintiffs’ claims. Rather, they cite physical takings
 decisions resting on legal principles since repudiated by the Supreme Court and which, in any
 case, did not assess the current RSL. They invent strawman regulatory takings legal theories that
 are disconnected from Plaintiffs’ allegations, they argue that the RSL is rationally related to
 achieving goals that the RSL has failed to effectively address in 50 years, and they contend the
 Plaintiffs’ challenge is untimely even though the New York legislature just recently renewed the
 RSL, and the law dramatically limits Plaintiffs’ property rights due to annual and triennial
 actions of the Rent Guidelines Board and the New York City Council. As will be explained in
 more detail in our responsive briefing, their arguments all fail.

         First, Plaintiffs have stated a claim that the RSL, on its face, works a physical taking of
 Plaintiffs’ property in violation of the Fifth Amendment to the U.S. Constitution. Plaintiffs have
 plausibly alleged that, pursuant to the RSL, (i) property owners across the city are forced to
 endure the physical occupation of their properties by tenants of indefinite duration, many of


 1
  Plaintiffs contacted counsel for both the City Defendants and Commissioner Visnauskas in an attempt to agree on a
 briefing schedule in advance of the Defendants’ letter filings. The City Defendants were amendable to discussing
 such a schedule in advance of submitting its letter, but Commissioner Visnauskas’ counsel stated their preference
 was to defer such a schedule until the issue of a hearing was determined. Nonetheless, both Defendants’ counsel
 indicated a willingness to work out such a schedule in the event a conference was not otherwise necessary.


            Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
             Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                           and Tauil & Chequer Advogados (a Brazilian partnership).
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 33 Filed 09/16/19 Page 2 of 4 PageID #: 240


    Honorable Margo K. Brodie
    September 16, 2019
    Page 2

    whom are strangers to the owner; (ii) owners may not occupy or use their own property absent a
    showing of compelling need, and then are denied use of more than a single unit in their own
    building; (iii) owners cannot withdraw their properties from the rental market except in very
    limited circumstances; and (iv) owners cannot convert buildings containing stabilized units into
    condominiums or cooperatives without the consent of a majority of in-place tenants—even if
    those tenants’ units would remain stabilized post-conversion. By depriving owners of their right
    to exclude others, their right to possess or use their own property, and their ability to dispose of
    that property, the RSL has stripped owners of essential elements of their ownership rights.

            Defendants’ reliance on older precedent, including Harmon v. Markus, 412 F. App’s 420
    (2d Cir. 2011), and Fed. Home Loan Mortg. Corp. v. N.Y. State Div. of Hous. & Cmty. Renewal,
    83 F.3d 45, 47 (2d Cir 1996), fails to recognize the impact of more recent Supreme Court
    decisions, or to account for the substantial rights the RSL has stripped from owners over the past
    decade, including through the 2019 Amendment (termed “the strongest tenant protections in
    history”). Compl. ¶ 65; see also id. at ¶¶ 194-201. Defendants also argue that owners have
    forfeited their takings claims because they “have chosen to engage in the business of renting to
    tenants” (City Defendants’ Letter at 2). That theory was rejected in Horne v. Dep’t of Ag., 135
    S.Ct. 2419, 2430 (2015). Conceding that Plaintiffs’ properties “[do] not come with the full
    bundle of traditional property rights,” (Visnauskas Letter at 2), Defendants contend that Plaintiffs
    acquiesced to all such encumbrances—and any new burdens—because they knew the properties
    were regulated when acquired. Id. That is also not the law. Unconstitutional regulations “do
    not become less so through the passage of time or title” Palazzolo v. Rhode Island, 533 U.S.
    606, 627 (2001).

            Second, Plaintiffs have also stated a facial regulatory takings claim. The central purpose
    of the Takings Clause “is to prevent the government from ‘forcing some people alone to bear
    public burdens which, in all fairness and justice, should be borne by the public as a whole.”
    Palazzolo, 533 U.S. at 618. The RSL on its face does precisely that. It forces property owners to
    bear the entire cost of what the New York Court of Appeals has expressly found to be a public
    assistance benefit. See Compl. ¶353-53. Moreover, the RSL compels a physical invasion of the
    owner’s property, restricts rents to below-market rates (Compl. ¶¶ 284-88), restricts rent
    increases to levels far outpaced by cost increases (Compl. ¶¶ 289-294), and consistently reduces
    property values of regulated buildings (Compl. ¶¶ 295-302). Unlike zoning laws, the RSL does
    not provide any reciprocal benefit to owners, and is not intended to address any noxious use of
    the property. Those factors—the precise factors that the Supreme Court emphasized in Penn
    Central Transportation Co. v. City of New York, 438 U.S. 104, 124 (1978), and Pennsylvania
    Coal Co. v. Mahon, 260 U.S. 393 (1922) (see Compl. ¶280-82)—are not randomly suffered by
    only some owners. They are the intended purpose of the RSL, and they apply to all rent
    stabilized buildings in New York. Defendants contend that the RSL can effect a taking only if it
    deprives owners of an economically viable use of their property. Although that assertion
    misstates Plaintiffs’ legal theory and is incorrect as a matter of law, the Complaint alleges facts
    sufficient to state a claim even under that strawman theory.
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 33 Filed 09/16/19 Page 3 of 4 PageID #: 241


    Honorable Margo K. Brodie
    September 16, 2019
    Page 3

            Third, as the Complaint alleges, the RSL is not rationally related (let alone narrowly
    tailored) to achieving any of the law’s claimed objectives, including increasing the supply of
    housing, targeting relief to low-income populations, or promoting socio-economic or racial
    diversity. Therefore, the RSL violates the Constitution’s guarantee of Due Process. Nothing in
    Defendants’ letters suggest otherwise. Defendants concede that the RSL was enacted to address
    “an acute shortage of dwellings,” (Visnauskas Letter at 3), and do not dispute the Complaint’s
    allegations that the RSL does not create a single unit of housing and rather has reduced the
    availability of vacant apartments, making the RSL structure both self-perpetuating and self-
    defeating. Compl. ¶¶ 114-149. Putative Intervenors highlight the number of homeless families
    that are living in shelters, but do not dispute that this result persists even after fifty years of
    application of the RSL. Defendants’ own arguments underscore that the RSL is not rationally
    related to addressing the issues it purports to target.

            Fourth, Plaintiffs’ claims are timely. The RSL every day imposes a physical invasion of
    Plaintiffs’ property, limits Plaintiffs to de minimis rent increases due to the annual dictates of the
    Rent Guidelines Board (RGB), became effective with respect to Plaintiffs only due to the City
    Council’s triennial emergency declaration in 2018, and was just renewed (and made permanent)
    by the New York Legislature in June 2019. This ongoing conduct by the Defendants results in
    continuing takings of Plaintiffs’ property rights. Defendants’ statute of limitations argument
    fails under the continuing violation doctrine that has been adopted by courts in the Second
    Circuit. See, e.g., S. Lyme Prop. Owners Ass’n v. Town of Old Lyme, 539 F. Supp. 2d 547, 557
    (D. Conn. 2008) (collecting cases). It also fails under the authority relied on by Commissioner
    Visnauskas, which recognizes that a claim accrues only when the regulations become effective
    (which in this case depends upon triennial emergency declarations), or when the state generates a
    series of regulations (such as those implementing the RSL) that together constitute a takings. See
    EklecCo NewCo LLC v. Town of Clarkstown, 2018 U.S. Dist. LEXIS 101591, *23-26 (S.D.N.Y.
    June 18, 2018).
            Motions to Intervene. On September 6, 2019, Putative Intervenors submitted a letter to
    the Court requesting a conference regarding a proposed motion to intervene in this case either as
    of right or permissively. While Plaintiffs do not believe Putative Intervenors meet the burden for
    intervention as of right, Plaintiffs do not oppose permissive intervention by the Putative
    Intervenors so long as their dismissal submissions are consolidated and filed on the same
    schedule as Defendants’ submissions. Counsel for Plaintiffs and Counsel for Putative
    Intervenors have spoken. Subject to the Court’s approval and in order to avoid unnecessary
    briefing, the Putative Intervenors consent to such permissive intervention and coordinated
    briefing schedules. Plaintiffs recognize that other parties might move to intervene, and Plaintiffs
    reserve their right to oppose such other motions if they are filed.
  Case
Mayer   1:19-cv-04087-MKB-RLM
      Brown LLP               Document 33 Filed 09/16/19 Page 4 of 4 PageID #: 242


    Honorable Margo K. Brodie
    September 16, 2019
    Page 4

                                             Respectfully submitted,
                                             /s/ Andrew J. Pincus
                                             Andrew J. Pincus
                                             Counsel for Plaintiffs

    cc:   Rachel K. Moston, Esq. (via ECF)
          Counsel for City Defendants

          Michael Berg, Esq. (via ECF)
          Jonathan Conley, Esq
          Counsel for Co-Defendants DHCR

          Edward Josephson (via email)
          Judith Goldiner (via email)
          Faith Gay (via email)
          Counsel for Putative Intervenors
